818 So. 2d 683 (2002)
Scot R. PETERSON, Appellant,
v.
Rosemarie PETERSON, Appellee.
Nos. 4D01-2566, 4D01-3032.
District Court of Appeal of Florida, Fourth District.
June 12, 2002.
Catherine L. Roselli of the Law Office of Catherine L. Roselli, P.A., Fort Lauderdale, for appellant.
Monica I. Salis of Monica I. Salis, P.A., Pompano Beach, for appellee.
PER CURIAM.
This is an appeal from a final judgment granting permanent alimony and an order granting attorney's fees. We affirm the grant of attorney's fees, but reverse and remand the grant of permanent alimony for the trial court to make the findings of fact required by section 61.08, Florida Statutes (2001).
"Permanent periodic alimony is used to provide the needs and the necessities of life to a former spouse as they have been established by the marriage of the parties." Canakaris v. Canakaris, 382 So. 2d 1197, 1201 (Fla.1980). Before the trial court may award permanent alimony, section 61.08, Florida Statutes (2001) requires it to make certain statutory findings including the standard of living attained during the marriage. The trial court here *684 did not make any finding of fact regarding the marital standard of living. See § 61.08(2)(a), Fla. Stat. (2001). This Court cannot review the reasonableness of the permanent alimony award without this requisite finding of fact. See Segall v. Segall, 708 So. 2d 983, 987 (Fla. 4th DCA 1998).
Therefore, we remand this case to the trial court with instructions to make sufficient findings of fact for this Court to review the appropriateness of the alimony award.
REVERSED AND REMANDED.
GUNTHER, KLEIN, JJ., and HAWLEY, ROBERT A., Associate Judge, concur.